DETAILED ACTION
Claims 1 – 20 have been presented for examination.
This office action is in response to submission of the application on 10/15/2020.
The reference Hsiung et al. “SimCT: Spatial Simulation of Urban Evolution to Test Resilience of 5G Cellular Networks” is cited on the IDS and relied upon in the instant Office Action.  An interview the Applicant on 07/21/2022 confirmed that this was reference is indicated as having been published.  Examiner notes that the publish date as shown on the IDS and in the reference itself is 2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  there appears to be a missing word “of” or “related to” in “specifying at least one attribute related to the vegetation”.  Appropriate correction is required.  The limitation is interpreted as reciting “related to” for the prior art search.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 11 and 14 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

Independent claim 1 recites a statutory category (i.e. a system) device, comprising: simulating growth of the environment by modifying the 3D model of the environment in accordance with the change specification to produce a modified 3D model of the environment; and determining from the modified 3D model of the environment, effects of the growth of the environment on coverage of a communication network.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical relationships (see MPEP 2106.04(a)(2)(I)(A)(iii) a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement).  For example, the “simulating” and “determining” reasonably covers modeling radio propagation effects using a numerical model.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: a processing system including a processor; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising; and receiving a change specification to a three dimensional (3D) model of an environment that includes models of buildings in the environment, wherein the change specification specifies a change in a number of buildings in the environment, a change in heights of buildings in the environment, or a combination thereof.  The “processor” and “memory” are recited at a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The “receiving” amounts to insignificant data gathering since it is recited at a high-level of generality, and since the “simulating” step relies on the received elements in a generic manner (see MPEP 2106.04(d) referencing MPEP 2106.05(g)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “processor” and “memory” amount to no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The recited “receiving” amount(s) to insignificant data gathering.  For at least these reasons, the claim is not patent eligible.

Dependent claim 2 – 3 recite(s) the same statutory category as the parent claim(s).  Accordingly it is directed to an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: wherein the change specification specifies a first change in building density in a first area of the environment, and a second change in building density in a second area of the environment in claim 2; and wherein the change specification specifies a first percentage of buildings of a first height range in the 3D model of the environment to undergo a first height modification, and a second percentage of buildings of a second height range in the 3D model of the environment to undergo a second height modification in claim 3.  The recited limitations further modify the change specification in the parent claim(s) according to what the change specification contains.  Therefore they amount to insignificant data gathering since they do not modify in any way how the data is gathered.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “first [or second] change in building density” and “first [or second] percentage of buildings” amount(s) to insignificant data gathering.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 4 – 6 recite(s) the same statutory category as the parent claim(s), and further recites: the modified 3D model of the environment includes elements representing a plurality of antennas in the communication network, includes shapes that represent buildings in the environment, and includes points that represent a plurality of coverage points in the communication network; and the determining comprises identifying any of the plurality of coverage points in the modified 3D model of the environment for which line of sight (LOS) communications to the plurality of antennas is impacted in claim 4; wherein the plurality of coverage points includes points on road segments in claim 5; and wherein the plurality of coverage points further include points not on road segments in claim 6.  The limitations further modifies the parent “simulating” and “determining” of the abstract idea by reciting further limitations that do not change the mathematical character of the limitations.  Accordingly it is directed to an abstract idea.
This judicial exception is not integrated into a practical application since there are no further recited limitations.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations.  For at least these reasons, the claim(s) are not patent eligible.

Independent claim 7 recites a statutory category (i.e. a manufacture) non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: generating a modified 3D model of the environment in response to the specifying changes to simulate the possible growth patterns over time; and determining from the modified 3D model of the environment, effects of the possible growth patterns of the environment over time on coverage of a communication network. The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical relationships (see MPEP 2106.04(a)(2)(I)(A)(iii) a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement).  For example, the “generating” and “determining” reasonably covers modeling radio propagation effects using a numerical model.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising; obtaining a first three-dimensional (3D) model of an environment; and specifying changes to the first 3D model of the environment, wherein the changes to the first 3D model of the environment represent possible growth patterns of the environment over time. The “machine-readable medium” are recited at a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The “obtaining” and “specifying changes” amounts to insignificant data gathering since it is recited at a high-level of generality, and since the “generating” step relies on the received elements in a generic manner (see MPEP 2106.04(d) referencing MPEP 2106.05(g)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “machine-readable medium” amount to no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The recited “obtaining” and “specifying changes” amount(s) to insignificant data gathering.  For at least these reasons, the claim is not patent eligible.

Dependent claim 8 – 9 and 14 recite(s) the same statutory category as the parent claim(s).  Accordingly it is directed to an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: wherein the first 3D model of the environment includes a plurality of shapes that represent buildings in the environment in claim 8; wherein the plurality of shapes are defined by building footprints and building heights in claim 9; and the first 3D model of the environment includes a plurality of shapes that represent vegetation in the environment; and the specifying changes comprising specifying at least one attribute the vegetation in claim 14.  The recited limitations further modify the obtained 3D model in the parent claim(s) according to what the model contains.  Therefore they amount to insignificant data gathering since they do not modify in any way how the data is gathered.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “first [or second] change in building density” and “first [or second] percentage of buildings” amount(s) to insignificant data gathering.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 10 – 11 recite(s) the same statutory category as the parent claim(s), and further recites: wherein the generating the modified 3D model of the environment comprises modifying the plurality of shapes to represent increased building heights in the environment in claim 10; and wherein the generating the modified 3D model of the environment comprises increasing a total number of shapes in the plurality of shapes to represent increased building density in the environment in claim 11.  The limitations further modifies the parent “generating” and “determining” of the abstract idea by reciting further limitations that do not change the mathematical character of the limitations.  Accordingly it is directed to an abstract idea.
This judicial exception is not integrated into a practical application since there are no further recited limitations.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations.  For at least these reasons, the claim(s) are not patent eligible.

Independent claim 15 recites a statutory category (i.e. a process) method, comprising: placing elements in a three dimensional (3D) model of an environment, wherein the elements represent a plurality of antennas that are located within the environment to provide line of sight (LOS) communications to a plurality of coverage points in the 3D model of the environment; simulating changes to the environment by modifying the 3D model of the environment to create a modified 3D model of the environment that includes changes to shapes in the 3D model that represent buildings in the environment; and identifying any of the plurality of coverage points in the modified 3D model of the environment for which LOS communications to the plurality of antennas is impacted. The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical relationships (see MPEP 2106.04(a)(2)(I)(A)(iii) a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement).  For example, the “placing”, “simulating” and “identifying” reasonably covers modeling radio propagation effects using a numerical model.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: a processing system including a processor.  The “processor” are recited at a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the “processor” amounts to no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  For at least these reasons, the claim is not patent eligible.

Dependent claim 16 – 18 recite(s) the same statutory category as the parent claim(s), and further recites: wherein the identifying comprises determining if a ray can be traced between each of the plurality of coverage points and at least one of the plurality of antennas without being obstructed by any of the shapes in the modified 3D model of the environment in claim 16; wherein the determining comprises determining if rays emanating from the plurality of antennas reach each of the plurality of coverage points without being obstructed by any of the shapes in the modified 3D model of the environment in claim 17; and wherein the determining comprises, for each of the plurality of coverage points, if at least one ray can be traced to at least one of the plurality of antennas without being obstructed by any of the shapes in the modified 3D model of the environment in claim 18.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical relationships (see MPEP 2106.04(a)(2)(I)(A)(iii) a mathematical relationship between enhanced directional radio activity and antenna conductor arrangement).  For example, the “determining” and “traced” reasonably covers modeling radio propagation effects using a numerical model.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since there are no further recited limitations.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations.  For at least these reasons, the claim(s) are not patent eligible.

Dependent claim 19 – 20 recite(s) the same statutory category as the parent claim(s), and further recites: wherein the plurality of coverage points includes points on road segments in claim 19; and wherein the plurality of coverage points further include points not on road segments in claim 20.  The limitations further modifies the parent “placing” and “determining” of the abstract idea by reciting further limitations that do not change the mathematical character of the limitations.  Accordingly it is directed to an abstract idea.
This judicial exception is not integrated into a practical application since there are no further recited limitations.  The claim is directed to an abstract idea.
The claim(s) do not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception since there are no further recited limitations.  For at least these reasons, the claim(s) are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsiung et al. “SimCT: Spatial Simulation of Urban Evolution to Test Resilience of 5G Cellular Networks” as included in the IDS (henceforth “Hsiung”) in view of Venegas et al. “Interactive Design of Urban Spaces using Geometrical and Behavioral Modeling” (henceforth “Venegas”).  Hsiung and Venegas are analogous art because they solve the same problem of simulating the effects urban growth, and because they are in the same field of urban simulations.

With regard to claim 1, Hsiung teaches steps comprising:
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: (Hsiung Page 7, Right “SimCT has the following components. The underlying database system is PostgreSQL with PostGIS.”)
receiving a change specification (Hsiung Page 5, Right “Testing the effect of a particular height change on a particular building (or on a given set of buildings) can be done directly by updating the database and testing the effect of the change on the coverage.”)
to a three dimensional (3D) model of an environment that includes models of buildings in the environment, (Hsiung Page 2, Right “'We present now our framework and the notations we use. The model is a 3D model, … Model. Our model of an urban area consists of buildings, trees, roads, lakes, parks and poles.”)
wherein the change specification specifies a change in a number of buildings in the environment, a change in heights of buildings in the environment, or a combination thereof; (Hsiung Page 5, Right “Testing the effect of a particular height change on a particular building (or on a given set of buildings) can be done directly by updating the database and testing the effect of the change on the coverage.”, and Page 2, Left “For example, a tested model could represent a case where there is a 50% increase in the height of 5% of 2-story buildings in the city. Using such a model it is possible to test the effect of the change on the cellular coverage.”)
simulating growth of the environment by modifying the 3D model of the environment in accordance with the change specification to produce a modified 3D model of the environment; and (Hsiung Page 4, Right the modifications reflect time evolutions of an urban area “When a city evolves, different changes may occur. Since our goal is to examine obstacles that may affect millimeter-wave cellular transmissions, we focus on changes related to buildings and trees … When a city grows, the number of buildings increases.”)
determining from the modified 3D model of the environment, effects of the growth of the environment on coverage of a communication network. (Hsiung Page 3, Right “We discuss in this paper two approaches to test the coverage of cellular antennas”, and Page 4, Right “Our main goal is testing the effect of urban changes on the coverage”)

Hsiung does not appear to explicitly disclose: a device, comprising a processing system including a processor.

However Vanegas teaches:
a device, comprising a processing system including a processor (Vanegas Page 8, Right “Behavioral modeling, parcel generation, and building generation use multiple CPU cores to perform computations in parallel.”)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have combined the method of simulating urban change on a 5G communications network disclosed by Hsiung with the device for simulating urban growth disclosed by Vanegas.  One of ordinary skill in the art would have been motivated to make this modification in order to execute the model in a distributed manner (Vanegas Page 8, Right)

With regard to claim 7, Hsiung in view of Venegas teaches a non-transitory machine-readable medium, comprising executable instructions that, when executed, facilitate performance of operations, the operations comprising: (Hsiung Page 7, Right “SimCT has the following components. The underlying database system is PostgreSQL with PostGIS., and Page 5, Left the steps are executed “To apply the AntToRd approach, there is a need to execute the method for all the antennas, and then combine the colored (seen) areas.”)
obtaining a first three-dimensional (3D) model of an environment; (Hsiung Page 2, Right a 3D model can be extracted from OpenStreeMap (obtaining) “A model M can be depicted as a map, e.g., see in Fig. 2 a map of an area in Atlanta, GA extracted from OpenStreetMap (OSM).” 
    PNG
    media_image1.png
    102
    465
    media_image1.png
    Greyscale
)
specifying changes to the first 3D model of the environment, wherein the changes to the first 3D model of the environment represent possible growth patterns of the environment over time; (Hsiung Page 5, Right “Testing the effect of a particular height change on a particular building (or on a given set of buildings) can be done directly by updating the database and testing the effect of the change on the coverage.”, and Page 4, Right the modifications reflect time evolutions of an urban area “When a city evolves, different changes may occur. Since our goal is to examine obstacles that may affect millimeter-wave cellular transmissions, we focus on changes related to buildings and trees … When a city grows, the number of buildings increases.”)
generating a modified 3D model of the environment in response to the specifying changes to simulate the possible growth patterns over time; and (Hsiung Page 5, Right “Testing the effect of a particular height change on a particular building (or on a given set of buildings) can be done directly by updating the database and testing the effect of the change on the coverage.”, and Page 2, Left “For example, a tested model could represent a case where there is a 50% increase in the height of 5% of 2-story buildings in the city. Using such a model it is possible to test the effect of the change on the cellular coverage.”)
determining from the modified 3D model of the environment, effects of the possible growth patterns of the environment over time on coverage of a communication network. (Hsiung Page 3, Right “We discuss in this paper two approaches to test the coverage of cellular antennas”, and Page 4, Right “Our main goal is testing the effect of urban changes on the coverage”)

Hsiung does not appear to explicitly disclose: executable instructions that, when executed by a processing system including a processor, facilitate performance of the operations.

However Vanegas teaches:
executing instructions that, when executed by a processing system including a processor, facilitate performance of various steps (Vanegas Page 8, Right “Behavioral modeling, parcel generation, and building generation use multiple CPU cores to perform computations in parallel.”)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have combined the method of simulating urban change on a 5G communications network disclosed by Hsiung with the device for simulating urban growth disclosed by Vanegas.  One of ordinary skill in the art would have been motivated to make this modification in order to execute the model in a distributed manner (Vanegas Page 8, Right)

With regard to claim 15, Hsiung in view of Venegas teaches a method, comprising:
placing elements in a three dimensional (3D) model of an environment, wherein the elements represent a plurality of antennas that are located within the environment to provide line of sight (LOS) communications to a plurality of coverage points in the 3D model of the environment; (Hsiung Page 2, Right – Page 3, Left antennas can be placed on any desired pole in the model (plurality of antennas) “Our model of an urban area consists of buildings, trees, roads, lakes, parks and poles … We consider poles as potential locations for antennas.”, and Page 2, Right and Figure 4 an antenna sends out rays in a model comprising polygons as buildings, where coverage is based on where the lines reach “Coverage. The coverage of the network comprises all the areas within line-of-sight from a cellular antenna.”)
simulating changes to the environment by modifying the 3D model of the environment to create a modified 3D model of the environment that includes changes to shapes in the 3D model that represent buildings in the environment; and (Hsiung Page 5, Right “Testing the effect of a particular height change on a particular building (or on a given set of buildings) can be done directly by updating the database and testing the effect of the change on the coverage.”, and Page 2, Left “For example, a tested model could represent a case where there is a 50% increase in the height of 5% of 2-story buildings in the city. Using such a model it is possible to test the effect of the change on the cellular coverage.”)
identifying any of the plurality of coverage points in the modified 3D model of the environment for which LOS communications to the plurality of antennas is impacted. (Hsiung Page 3, Right “We discuss in this paper two approaches to test the coverage of cellular antennas”, and Page 4, Right coverage points before/after changes can be tested (identifying coverage points for which LOS is impacted) “Our main goal is testing the effect of urban changes on the coverage”)

Hsiung does not appear to explicitly disclose: the placing and simulating and identifying are by a processing system including a processor.

However Vanegas teaches:
a processing system including a processor for the performance of various steps (Vanegas Page 8, Right “Behavioral modeling, parcel generation, and building generation use multiple CPU cores to perform computations in parallel.”)
It would have been obvious for one of ordinary skill in the art at the time the invention was made to have combined the method of simulating urban change on a 5G communications network disclosed by Hsiung with the device for simulating urban growth disclosed by Vanegas.  One of ordinary skill in the art would have been motivated to make this modification in order to execute the model in a distributed manner (Vanegas Page 8, Right)

With regard to claim 2, Hsiung in view of Vanegas teaches all the elements of the parent claim 1, and further teaches:
wherein the change specification specifies a first change in building density in a first area of the environment, and a second change in building density in a second area of the environment. (Hsiung Page 5, Left the type of area can change which also changes the related building density “The type of area often affects the building-height distribution and the building density, that is, the number of buildings per area unit. But as the city evolves, areas may change their type.”)

With regard to claim 3, Hsiung in view of Vanegas teaches all the elements of the parent claim 1, and further teaches:
wherein the change specification specifies a first percentage of buildings of a first height range in the 3D model of the environment to undergo a first height modification, and a second percentage of buildings of a second height range in the 3D model of the environment to undergo a second height modification. (Hsiung Page 5 – 6 there can be specified 10% more skyscrapers (of a height range to undergo a height modification), where any desired buildings in the bins can be modified by a specified percentage to produce the desired overall effect (a first/second percentage of building of a first/second height range))

With regard to claim 4, Hsiung in view of Vanegas teaches all the elements of the parent claim 1, and further teaches:
the modified 3D model of the environment includes elements representing a plurality of antennas in the communication network, includes shapes that represent buildings in the environment, and includes points that represent a plurality of coverage points in the communication network; and (Hsiung Page 2, Right – Page 3, Left antennas can be placed on any desired pole in the model (plurality of antennas) “Our model of an urban area consists of buildings, trees, roads, lakes, parks and poles … We consider poles as potential locations for antennas.”, and Page 2, Right and Figure 4 an antenna sends out rays in a model comprising polygons as buildings, where coverage is based on where the lines reach “Coverage. The coverage of the network comprises all the areas within line-of-sight from a cellular antenna.”)
the determining comprises identifying any of the plurality of coverage points in the modified 3D model of the environment for which line of sight (LOS) communications to the plurality of antennas is impacted (Hsiung Page 4, Right the modified model can be evaluated for any of the simulated aspects, such as in Figure 4 “Our main goal is testing the effect of urban changes on the coverage”)

With regard to claim 5, Hsiung in view of Venegas teaches all the elements of the parent claim 4, and further teaches:
wherein the plurality of coverage points includes points on road segments. (Hsiung Page 4 and Algorithm 1 road coverage is computed from the antennas)

With regard to claim 6, Hsiung in view of Venegas teaches all the elements of the parent claim 5, and further teaches:
wherein the plurality of coverage points further include points not on road segments. (Hsiung coverage points can include any obstacle which includes any elevated DSM point “Page 4, Left and Figure 4 An obstacle is a building, tree, and in some applications it could also be any elevated DSM point.) … Fig. 4 illustrates the computation of rays casting by sending rays in all directions and clipping rays that are blocked by an obstacle”)

With regard to claim 8, Hsiung in view of Venegas teaches all the elements of the parent claim 7, and further teaches:
wherein the first 3D model of the environment includes a plurality of shapes that represent buildings in the environment. (Hsiung Figure 4 the model comprises polygons as buildings)

With regard to claim 9, Hsiung in view of Venegas teaches all the elements of the parent claim 8, and further teaches 
wherein the plurality of shapes are defined by building footprints and building heights. (Hsiung Page 4 and Figure 4 the model comprises polygons as buildings representative of their 2D extent (building footprint), and buildings have a representative height “(An obstacle is a building, tree, and in some applications it could also be any elevated DSM point.)”)

With regard to claim 10, Hsiung and Venegas teaches all the elements of the parent claim 9, and further teaches:
wherein the generating the modified 3D model of the environment comprises modifying the plurality of shapes to represent increased building heights in the environment. (Hsiung Page 5, Right “Testing the effect of a particular height change on a particular building (or on a given set of buildings) can be done directly by updating the database and testing the effect of the change on the coverage.”, and Page 2, Left “For example, a tested model could represent a case where there is a 50% increase in the height of 5% of 2-story buildings in the city. Using such a model it is possible to test the effect of the change on the cellular coverage.”)

With regard to claim 11, Hsiung and Venegas teaches all the elements of the parent claim 8, and further teaches:
wherein the generating the modified 3D model of the environment comprises increasing a total number of shapes in the plurality of shapes to represent increased building density in the environment. (Hsiung Figure 7 and 8 shows 100 buildings are added to the same area, and Page 7, Left buildings are added in a finite area and so that they are non-intersecting, therefore the density necessarily increases when increasing the total number “there is a need to compute the histogram of building height, the building-to-land ratio in different areas, and then to add buildings that do not intersect other buildings, roads, lakes, etc. The code is presented as Alg. 3”)

With regard to claim 12, Hsiung and Venegas teaches all the elements of the parent claim 7, and further teaches:
wherein the specifying changes to the first 3D model of the environment comprises grouping shapes in the 3D model that represent buildings in the environment into a plurality of bins according to building heights represented by the shapes, and specifying changes to the building heights separately for each bin of the plurality of bins (Hsiung Page 5, Right a histogram is computed for the building heights, and changes to the height distribution of the resulting 3D model can be specified by directly changing the bins, and Page 5, Right 
    PNG
    media_image2.png
    109
    492
    media_image2.png
    Greyscale
)

With regard to claim 13, Hsiung in view of Venegas teaches all the elements of the parent claim 12, and further teaches:
wherein the plurality of bins includes an equal number of shapes. (Hsiung Page 5, Left the histogram can be a variable range height histogram such that there are a similar number of items in each bin)

With regard to claim 14, Hsiung in view of Venegas teaches all the elements of the parent claim 7, and further teaches:
the first 3D model of the environment includes a plurality of shapes that represent vegetation in the environment; and (Hsiung Page 2, Right the trees are represented by polygons 
    PNG
    media_image3.png
    101
    477
    media_image3.png
    Greyscale
)
the specifying changes comprising specifying at least one attribute the vegetation. (Hsiung Page 5, Left and Figure 6 an area in the model can change its type to include more vegetation than before “But as the city evolves, areas may change their type. A park may tum into a residential neighborhood.”)

With regard to claim 16, Hsiung in view of Venegas teaches all the elements of the parent claim 15, and further teaches:
wherein the identifying comprises determining if a ray can be traced between each of the plurality of coverage points and at least one of the plurality of antennas without being obstructed by any of the shapes in the modified 3D model of the environment. (Hsiung Page 4, Right impacts of changes are explicitly evaluated (in the modified 3D model) “Our main goal is testing the effect of urban changes on the coverage”, and Page 3 – 4 and Figure 4 coverage is determined by observing where rays from the antenna (between coverage points and an antenna) land without being clipped (without being obstructed by any of the shapes) “Figure 4: Sending rays from the antenna and clipping rays that hit an obstacle (a high point in the UDAR point cloud for the presented area). The area is in Atlanta, GA and the blue polygons are buildings”)

With regard to claim 17, Hsiung in view of Venegas teaches all the elements of the parent claim 16, and further teaches:
wherein the determining comprises determining if rays emanating from the plurality of antennas reach each of the plurality of coverage points without being obstructed by any of the shapes in the modified 3D model of the environment. (Hsiung Page 3, Right – Page 4, Left coverage points are determined by line of sight of rays from an antenna with regard to any obstacles “We discuss in this paper two approaches to test the coverage of cellular antennas. The standard approach, referred here as AntToRd examines each antenna and tests what are the areas that are within line-of-sight from that antenna … An obstacle is a building, tree, and in some applications it could also be any elevated DSM point.)”)

With regard to claim 18, Hsiung in view of Venegas teaches all the elements of the parent claim 16, and the further teaches:
wherein the determining comprises, for each of the plurality of coverage points, if at least one ray can be traced to at least one of the plurality of antennas without being obstructed by any of the shapes in the modified 3D model of the environment. (Hsiung Page 3, Right – Page 4, Left coverage points are determined by line of sight of rays from an antenna with regard to any obstacles “We discuss in this paper two approaches to test the coverage of cellular antennas. The standard approach, referred here as AntToRd examines each antenna and tests what are the areas that are within line-of-sight from that antenna … An obstacle is a building, tree, and in some applications it could also be any elevated DSM point.)”)

With regard to claim 19, Hsiung in view of Venegas teaches all the elements of the parent claim 15, and further teaches:
wherein the plurality of coverage points includes points on road segments. (Hsiung Page 4 and Algorithm 1 road coverage is computed from the antennas)

With regard to claim 20, Hsiung in view of Venegas teaches all the elements of the parent claim 15, and further teaches:
wherein the plurality of coverage points further include points not on road segments. (Hsiung coverage points can include any obstacle which includes any elevated DSM point “Page 4, Left and Figure 4 An obstacle is a building, tree, and in some applications it could also be any elevated DSM point.) … Fig. 4 illustrates the computation of rays casting by sending rays in all directions and clipping rays that are blocked by an obstacle”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148